Citation Nr: 1516989	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial rating for a right foot and ankle disability, rated as noncompensably disabling prior to April 5, 2011 and 10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Cummins B. Jones II, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from October 1994 to September 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for scars status post right foot and ankle trauma and assigned an initial noncompensable evaluation effective August 17, 2010.  

The Veteran requested to appear at a videoconference hearing before the Board on his May 2012 substantive appeal.  The videoconference hearing was scheduled for April 2, 2015 and the Veteran was notified of the time and place of the hearing.  He did not appear for the hearing and the Board therefore finds that the hearing request is withdrawn and will proceed with a decision in this case. 

In October 2014, the Veteran filed new claims for service connection for various disabilities.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims for entitlement to service connection for genital warts, hearing loss, tinnitus, and low back, knee, and psychiatric disabilities to include as secondary to the service-connected right foot and ankle condition are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to April 5, 2011, the Veteran's right foot and ankle disability manifested normal painless range of motion without ankylosis or malunion. 

2.  For the period from April 5, 2011 to October 13, 2014, the Veteran's right foot and ankle disability manifested moderate limitation of motion without ankylosis or malunion.

3.  For the period beginning October 13, 2014, the Veteran's right foot and ankle disability manifested pain and limitation of motion that most nearly approximates marked without ankylosis or malunion. 

4.  The Veteran's scars of the right foot and ankle measure 10 centimeters (cm) x 1 cm and 3.5 cm x 1 cm and are not painful or tender, are stable, and have not resulted in any limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right foot and ankle disability prior to April 5, 2011 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Codes 5003, 5270-5274, 7800-7805 (2014).

2.  The criteria for a rating in excess of 10 percent for a right foot and ankle disability for the period from April 5, 2011 to October 13, 2014 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ .1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Codes 5003, 5270-5274, 7800-7805.

3.  The criteria for a rating of 20 percent, but not higher, for right foot and ankle disability for the period beginning October 13, 2014 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Codes 5003, 5270-5274, 7800-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for the right foot and ankle disability on appeal was awarded in the January 2011 rating decision on appeal.  At that time, the disability was characterized as scars status post right foot and ankle trauma and a noncompensable evaluation was awarded effective August 17, 2010.  An increased 10 percent evaluation was granted in a March 2014 rating decision effective April 5, 2011 and the disability was recharacterized as limitation of motion of the right ankle with scar status post surgery.  The March 2014 rating decision also assigned a separate noncompensable rating for peripheral neuropathy associated with the right ankle disability effective April 5, 2011, but the Veteran has not expressed disagreement with this initial evaluation.  Thus, this decision will not address the neurological impairment associated with the service-connected ankle, foot, and scar condition.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's disability is currently rated as 10 percent disabling under Diagnostic Code 5271 pertaining to limitation of motion of the ankle.  Under this diagnostic code, a 10 percent rating is assigned for limitation of motion of the ankle that is moderate.  A maximum 20 percent rating is warranted for limitation of motion of the ankle that is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

After review of the evidence, the Board finds that an increased 20 percent evaluation is warranted for the right foot and ankle disability based on limitation of motion for the period beginning October 13, 2014.  An ankle Disability Benefits Questionnaire (DBQ) completed by the Veteran's physician in October 2014 noted that dorsiflexion of the right ankle was limited to 10 degrees with plantar flexion limited to 20 degrees.  The Veteran experienced pain with range of motion testing, and the findings on the DBQ represent a more than 50 percent loss of ankle motion.  There was also a slight reduction in strength of the right ankle and some laxity.  The Board finds that these manifestations of most nearly approximate limitation of ankle motion that is marked and an increased 20 percent evaluation is warranted under Diagnostic Code 5271 for the period beginning October 13, 2014.

Prior to October 13, 2014, the Board finds that increased ratings are not warranted based on limitation of motion of the ankle.  Upon VA contract examination in November 2010, the Veteran manifested full and pain-free range of motion of the ankle with no additional loss of motion following repetitive testing.  Motion was also not limited due to pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, a compensable rating is not warranted during the period prior to April 5, 2011.  For the period beginning April 5, 2011, the Veteran is in receipt of a 10 percent rating based on limitation of motion.  At an April 2011 private examination, he demonstrated range of motion of the right ankle that was only slightly limited with dorsiflexion measured to -10 degrees and plantar flexion better than normal at 50 degrees.  The ankle was stable with normal strength, no weakness, and moderate pain.  The Board has also considered the Veteran's February 2011 statements that his right ankle manifested pain, swelling, and limited his ability to run, participate in sports, and stand for prolonged periods, but finds that these manifestations of the disability are contemplated by the currently assigned ratings.  Therefore, even with consideration of all relevant functional factors, increased ratings are not warranted prior to October 13, 2014 based on limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment).

The Board has also considered whether an increased rating is warranted under the other criteria for rating the ankle at any time during the claims period.  Diagnostic Codes 5270 and 5272 pertaining to ankylosis of the ankle are not for application in this case as the record is negative of evidence of ankylosis.  The Veteran has clearly retained some useful motion of his right ankle.  Additionally, there are no findings of ankle malunion and X-rays performed in November 2010 and April 2011 did not demonstrate any joint abnormalities.  A MRI of the ankle was obtained in April 2014, but only demonstrated some mild cartilage loss with no finding of malunion. 

The Veteran was also diagnosed with right ankle osteoarthritis in October 2014.  Under Diagnostic Code 5003, degenerative arthritis or osteoarthritis is assigned a 10 percent rating when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code.  Arthritis must be established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although the Veteran was diagnosed with osteoarthritis in October 2014, there is no competent evidence of the condition prior to this date.  As noted above, X-rays performed in November 2010 and April 2011 did not establish the presence of arthritis and the Veteran is already in receipt of a disability rating higher than 10 percent during the period beginning October 13, 2014.  Therefore, a higher rating is not possible under Diagnostic Code 5003 at any time during the claims period. 

The Board observes that the Veteran was originally service-connected for scars associated with a right ankle and foot condition.  Therefore, the Board must determine whether separate ratings are warranted for any symptomatology associated with the right foot and scars.  With respect to the right foot, the lay and medical evidence does not establish any manifestations of the service-connected disability that are separate and distinct from those already considered under the criteria pertaining to the ankle.  The medical evidence does not document any foot abnormalities and the Veteran's complaints of pain and functional limitations do not specifically pertain to the foot and are contemplated by the ratings discussed above.  As this aspect of the service-connected disability has not manifested symptoms that are separate and distinct from those contemplated by the ratings above, a separate evaluation is not warranted.  See 4.14, Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board must also consider whether a separate rating is appropriate for scarring associated with the service-connected disability.  Scars are rated under 38 C.F.R. § 4.118, for disorders of the skin under Diagnostic Codes 7800-7805.  The November 2010 VA contract examiner identified two scars on the Veteran's foot and ankle.  They measured 10 cm x 1 cm and 3.5 cm x 1 cm and were superficial, stable, painless, and were clearly not associated with burns.  There was also no loss of function or motion due to the scars.  The Veteran's private physician also noted the presence of a foot and ankle scar on the April 2011 examination report.  At that time, the skin of the scar was adhered to the surrounding skin and lacked some normal mobility and a loss of sensation.  The Veteran's neurological impairment associated with the service-connected right foot and ankle disability is already separately rated as peripheral neuropathy.  Additionally, the April 2011 VA examiner did not indicate that the scar was unstable or painful.  The scar itself may have lacked mobility, but there is no evidence of limitation of motion of the foot or ankle associated with the scar.  Thus, the Board finds that a separate rating is not warranted for scarring associated with the service-connected disability under Diagnostic Codes 7800-05.

In sum, the Veteran's service-connected disability is rated as noncompensably disabling prior to April 5, 2011, 10 percent disabling during from April 5, 2011 to October 13, 2014, and 20 percent disabling thereafter under the criteria pertaining to limitation of motion of the ankle.  Separate and/or increased ratings are not appropriate under the other criteria for rating the ankle or the criteria for rating the foot or for scars.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased rating other than that assigned above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected condition is manifested by limited motion of the right ankle with accompanying functional impairment and surgical scars.  These manifestations are contemplated in the rating criteria and they are adequate to evaluate the disability.  Thus, referral for consideration of an extraschedular rating is not warranted.  Additionally, the record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability; as noted above, the Board has specifically considered whether separate ratings are warranted for any symptoms affecting the right foot and scars.  See Johnson v. McDonald, 762 F.3d 1362 (2014).

Entitlement to a TDIU is also an element of claims for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and has continued to work full-time throughout the claims period.  He also never alleged that he is unable to obtain or maintain employment due to his service-connected disability.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right foot and ankle disability.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the January 2011 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The May 2012 SOC set forth the relevant diagnostic codes for rating the disability at issue and informed the Veteran of what was needed to obtain all schedular ratings above the initial evaluation assigned by the AOJ.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in November 2010 in response to his claim.  The record also contains private medical evidence and an October 2014 examination DBQ establishing the more recent severity of the disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for a right foot and ankle prior to April 5, 2011 is denied.

Entitlement to a rating in excess of 10 percent for a right foot and ankle disability from April 5, 2011 to October 13, 2014 is denied.





Entitlement to a 20 percent rating, but not higher, for a right foot and ankle disability beginning October 13, 2014 is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


